Citation Nr: 1110056	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  00-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 5, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that increased the rating for the service-connected PTSD from 30 percent to 50 percent effective from November 1, 1998.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2001.  A transcript of the hearing is associated with the claims files.

During the course of the appeal the RO issued a rating decision in April 2005 that granted a 100 percent rating for PTSD effective from August 5, 2003.  The Veteran appealed the effective date of rating, contending he should be rated 100 percent from October 1998.  However, since the question of rating in excess of 50 percent has been actively on appeal since 2000, the Board has characterized the issue on appeal as a claim for increased rating rather than a claim for an earlier effective date for a 100 percent rating.

The case has been remanded to the originating agency for further development on multiple occasions, most recently in September 2008.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

Unfortunately, the Board finds that further development is required before the issue on appeal can be adjudicated.

When the case was before the Board in December 2003, the Board found the Veteran had recently raised the issue of whether new and material evidence had been received to reopen a claim for secondary service connection for alcohol dependence (as secondary to the service-connected PTSD).  In essence, the Board found the newly-raised claim to be inextricably intertwined with the issue on appeal.  

The Board's remand in December 2003 advised the Originating Agency that the newly-raised issue must be addressed before the Board can decide the issue on appeal.  Accordingly, the Board's remand in relevant part instructed the Originating Agency to send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) in regard to the issue of whether new and material evidence has been presented to reopen a claim for service connection for alcohol dependence.

Careful review of the record does not show the Originating Agency provided the Veteran with the notice cited above or that the Originating Agency has adjudicated the claim to reopen.  Accordingly, remand is required at this point to obtain compliance with the Board's earlier remand.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance).  
 
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran and his representative should be provided with notice of the evidence required to reopen the previously-denied claim for service connection for alcohol dependence, to include the definition of "new and material evidence," the elements required to support the underlying claim for service connection, and the specific evidence required to substantiate the element(s) for service connection that were found insufficient in the prior denial on the merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran and his representative should also be provided an appropriate period in which to respond.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or AMC should adjudicate the issue of whether new and material evidence has been received to reopen the previously-denied claim for service connection for alcohol dependence and if so, whether the claim should be granted.  The RO or the AMC should inform the Veteran of his appellate rights with respect to this decision.

4.  If the Veteran perfects an appeal with respect to this new issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Further, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
 


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



